     Case 1:18-cr-00669-JPO Document 172 Filed 08/06/20 Page 1 of 12




Granted.
So ordered.
 August 6, 2020
Case 1:18-cr-00669-JPO Document 172
                                170 Filed 08/06/20
                                          08/04/20 Page 2 of 12
Case 1:18-cr-00669-JPO Document 172
                                170 Filed 08/06/20
                                          08/04/20 Page 3 of 12
Case 1:18-cr-00669-JPO Document 172
                                170 Filed 08/06/20
                                          08/04/20 Page 4 of 12
Case 1:18-cr-00669-JPO Document 172
                                170 Filed 08/06/20
                                          08/04/20 Page 5 of 12
Case 1:18-cr-00669-JPO Document 172
                                170 Filed 08/06/20
                                          08/04/20 Page 6 of 12
Case 1:18-cr-00669-JPO Document 172
                                170 Filed 08/06/20
                                          08/04/20 Page 7 of 12
Case 1:18-cr-00669-JPO Document 172
                                170 Filed 08/06/20
                                          08/04/20 Page 8 of 12
Case 1:18-cr-00669-JPO Document 172
                                170 Filed 08/06/20
                                          08/04/20 Page 9 of 12
Case 1:18-cr-00669-JPO Document 172
                                170 Filed 08/06/20
                                          08/04/20 Page 10 of 12
Case 1:18-cr-00669-JPO Document 172
                                170 Filed 08/06/20
                                          08/04/20 Page 11 of 12
Case 1:18-cr-00669-JPO Document 172
                                170 Filed 08/06/20
                                          08/04/20 Page 12 of 12
